DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-20 are pending in the application. Claims 1, 5, 7, 10-11 and 20 have been amended and claim 6 has been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization of the Examiner’s Amendment was given during an interview with Bruce Stuckman (Reg. No. 36,693) on 03/23/2021.

The following amendment is applied to 03/18/21 claim set. Claims 5, 7, 12 and 14 are amended as presented in the following. 
5.	The intensity transform augmentation system of claim 1, wherein the training set of medical scans includes a third subset of medical scans that corresponds to a first anatomical region and a fourth subset of medical scans that corresponds to a second anatomical region, wherein the first proper subset of the set of intensity transformation functions is applied to medical scans of the third subset based on a first subset of the plurality of different anatomy features present in the first anatomical region, wherein the second proper subset of the set of intensity transformation functions is applied to medical scans of the fourth subset based on a 

7.	The intensity transform augmentation system of claim 1, wherein the training set of medical scans includes a third subset of medical scans that corresponds to a first region of interest output label and a fourth subset of medical scans that corresponds to a second region of interest output label, wherein the first proper subset of the set of intensity transformation functions is applied to medical scans of the third subset based on a first subset of the plurality of different anatomy features that correspond to the first region of interest output label, wherein the second proper subset of the set of intensity transformation functions is applied to medical scans of the fourth subset based on a second subset of the plurality of different anatomy features that correspond to the second region of interest output label, and wherein a set difference between the first proper subset of the set of intensity transformation functions and the second proper subset of the set of intensity transformation functions is non-null.

12.	The intensity transform augmentation system of claim 9, wherein performing each of the set of intensity transformation functions includes calculating each one of a plurality of pixel values of the augmented image as a deterministic function of each corresponding one of a plurality of density values of the raw sensor data.



Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XUEMEI G CHEN/Primary Examiner, Art Unit 2664